Case 2:20-cv-02291-DOC-KES Document 156 Filed 07/28/20 Page 1 of 3 Page ID #:2341



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                     Date: July 28, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                   Not Present
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER SCHEDULING STATUS
                                   CONFERENCE

        In accordance with the Court’s authority to monitor the agreement reached
  between the parties, the Court hereby SCHEDULES a Status Conference for Friday,
  August 7, 2020 at 10:00AM. In order to comply with public health guidance, the Status
  Conference shall be held at Los Angeles City Hall, 200 North Spring Street, Los Angeles,
  CA 90012.

          The Court will inquire about the central authority tasked with carrying out the
  parties’ agreement and such authority’s plans for implementing the agreement. The Court
  also intends to ask about the implementation of the agreement in each council district and
  supervisorial district. In addition, to better understand the effects of the ongoing
  pandemic, the Court asks that the parties be prepared to give an estimate of how many
  unsheltered individuals experiencing homelessness died during 2019 in the City and
  County of Los Angeles.

         From the City of Los Angeles, the Court REQUESTS the attendance of the
  following individuals: Mayor Eric Garcetti; City Attorney Mike Feuer; Chief
Case 2:20-cv-02291-DOC-KES Document 156 Filed 07/28/20 Page 2 of 3 Page ID #:2342
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                          Date: July 28, 2020

                                                                                        Page 2

  Procurement Officer Shannon Hoppes; Controller Ron Galperin; City Administrative
  Officer Richard Llewellyn, Jr.; City Council President Nury Martinez (6th District);
  Councilmember Gil Cedillo (1st District); Councilmember Marqueece Harris-Dawson
  (8th District); Councilmember Curren Price (9th District); Councilmember Herb Wesson
  (10th District); Councilmember Mike Bonin (11th District); Councilmember-Elect Kevin
  de León (14th District); Councilmember Joe Buscaino (15th District); Councilmember
  Paul Krekorian (2nd District); Councilmember Bob Blumenfield (3rd District);
  Councilmember David Ryu (4th District); Councilmember Paul Koretz (5th District);
  Councilmember Monica Rodriguez (7th District); Councilmember John Lee (12th
  District); Councilmember Mitch O’Farrell (13th District); Police Chief Michel Moore;
  and Fire Department Chief Ralph Terrazas.

         From the County of Los Angeles, the Court REQUESTS the attendance of the
  following individuals: Board of Supervisors Chair Kathryn Barger (5th District);
  Supervisor Hilda Solis (1st District); Supervisor Mark Ridley-Thomas (2nd District);
  Supervisor Sheila Kuehl (3rd District); Supervisor Janice Hahn (4th District); Chief
  Executive Officer Sachi Hamai; LAHSA Executive Director Heidi Marston; LAHSA
  Commission Chair Sarah Dusseault, Department of Health Services Director Dr.
  Christina Ghaly; Department of Mental Health Director Dr. Jonathan Sherin; Sheriff of
  the County of Los Angeles Alex Villanueva; and Fire Department Chief Daryl Osby.

         To assist the Court’s hearing, the Court REQUESTS the attendance of the
  following individuals: from the U.S. Department of Housing and Urban Development,
  Robert Bowes, Michael Mason, and Paul Webster; and from the California Department of
  Transportation (“Caltrans”), District 7 Director John Bulinski.

         In addition, to represent the residents of Skid Row, who account for the largest
  population of individuals experiencing homelessness in the City and County of Los
  Angeles, the Court INVITES the attendance of Los Angeles Community Action Network
  Executive Director Pete White; Weingart Center President and Chief Executive Officer
  Kevin Murray; Union Rescue Mission Chief Executive Officer Rev. Andrew Bales; The
  Row Church’s Pastor Stephen “Cue” Jn-Marie; community activist “General” Jeff Page;
  Industrial District Green Founder Katherine McNenny; and a representative of the
  Downtown Women’s Action Coalition (DWAC).

          Finally, to consider their pending Application to Intervene, the Court REQUESTS
  the attendance of Pastor Josue Tiguila and a representative of the Latino Coalition of Los
  Angeles at 2:00PM.
Case 2:20-cv-02291-DOC-KES Document 156 Filed 07/28/20 Page 3 of 3 Page ID #:2343
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                             Date: July 28, 2020

                                                                                           Page 3



         To ensure that adequate social distancing is maintained, the Status Conference
  may be divided into a series of smaller conferences. Media representatives will be
  permitted to attend the Status Conference so that the public can be advised of what has
  transpired.

         The parties shall deliver a copy of this order to each of the individuals listed herein
  no later than Thursday, July 30, 2020 at 5:00PM.

         The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                    Initials of Deputy Clerk: kd

   CIVIL-GEN
